Title: To Thomas Jefferson from Caesar Augustus Rodney, 1 October 1820
From: Rodney, Caesar Augustus
To: Jefferson, Thomas


            Honored Revered & Dear sir,
            Wilmington
              Octob. 1st 1820.
            
          I lamented extremely that my time, did not allow me to stay longer with the best of friends, on my late visit to Monticello. I had intended to head home the last of June, instead of July, but was unfortunately prevented by an attack of Lumbago, which confined me to my house for a month nearly. this delay, made the period of my departure approach  the commencement of our Court of Chancery which began on the 19th of august, and compelled me, most reluctantly to leave so soon your hospitable mansion. for as I am dependent on my profession for my daily bread I am necessarily obliged to devote my attention to it. If health permits I hope next summer to repeat my visit and indeed if it were in my power, I would make an annual pilgrimage to Monticello, to visit my second father.I have spoken to Mr A about your wool-carding machine & he says he will take great pleasure in putting it in complete order, when ever you may send it on. He is a very imperious man, & has been a decided friend in  times. He is among the more intelligent of our numerous Republican Quakers, in this place.The M Pumpkin seed shall be selected from some of the best melose & shall be sent as soon as they are fit; and indeed any thing of the kind in my power. Did you ever use any of the Paraguay Tea of S. America? Shall I send you a sample, by mail, as your frank will allow me to do it?Let me recommend to you for employment, as a  carpenter at your University, Mr Samuel Askew, of this place. He is a most excellent workman & has long been a master carpenter here. He has always done my work & all the public buildings at this place. I then send times he is willing to go to Virginia & to work as low as one dollar & fifty cents per day, in hopes that he will soon recommend himself to something better. In addition to this, he has been politically faithful in the worst of times. I am sure you would be pleased with him, & I should be made justified if he would be usefully employed.Remember me particularly to Mr & Mrs Randolph & all your family.With every sentiment of respect gratitude & affection I remain Dr sir Yours Most TrulyC. A. RodneyP.S. as soon as I can get possession of ’s letters, related to the  of my uncle C on the question of  & with  without delay. I enclose you a letters from Mr Coles from our old friend. A. H. Rowan of Ireland lately from  to me. I do not know when to  it to him, agreably to Mr Rowan’s request, & I am very anxious it should reach him in safety.C. A. R.